 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WARREN C. GREEN,                                   No. 2:14-cv-2854 TLN AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights case filed pursuant to 42

18   U.S.C. § 1983. On August 14, 2019, defendants filed, and served on plaintiff, a motion for

19   summary judgment and supporting documents. See ECF Nos. 70-1. On August 29, 2019,

20   plaintiff filed a request for information concerning the “next schedule[d] appointment” in this

21   case. ECF No. 73.

22          Plaintiff is informed that the next matter in this case is the requirement that he file and

23   serve his opposition to defendants’ motion for summary judgment. Plaintiff was informed of this

24   requirement both by the court, see ECF No. 30 at 3-6, and by defendants, see ECF No. 70-1. The

25   court previously informed plaintiff that failure to oppose a motion for summary judgment may be

26   deemed by the court to be a waiver of opposition thereto. See ECF No. 30; Rand v. Rowland,

27   154 F.3d 952, 957 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12

28   (9th Cir. 1988). See also Local Rule 230(l) (“Failure of the responding party to file written
                                                        1
 1   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to
 2   the granting of the motion[.]”); Local Rule 110 (failure to comply with the Local Rules “may be
 3   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 4   inherent power of the Court.”); Fed. R. Civ. P. 41(b) (authorizing dismissal for failure to
 5   prosecute or comply with court rules).
 6          Under the Local Rules, the current deadline for plaintiff to timely file and serve his
 7   opposition to defendants’ motion is twenty-one (21) days after service of the motion. See Local
 8   Rule 230(l). This deadline will be extended by this order.
 9          Accordingly, IT IS HEREBY ORDERED that, on or before Friday, September 27, 2019,
10   plaintiff shall file and serve an opposition, if any, to defendants’ motion for summary judgment.
11   Failure to file an opposition will be deemed as plaintiff’s consent to have this action dismissed for
12   lack of prosecution and due to plaintiff’s failure to comply with the orders and rules of this court.
13   Said failure shall result in a recommendation that this action be dismissed pursuant to Federal
14   Rule of Civil Procedure 41(b).
15          SO ORDERED.
16   DATED: September 3, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
